Citation Nr: 0824792	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-31 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral wrist 
disability.

2.  Entitlement to service connection for sinus disability.

3.  Entitlement to service connection for eczema.

4.  Entitlement to an initial compensable disability rating 
for right knee strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1982 and from December 1982 to October 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, and a July 2006 decision by a Decision Review 
Officer of the RO in Pittsburgh, Pennsylvania.  Jurisdiction 
over the claims file was transferred to the Pittsburgh, 
Pennsylvania, RO because the veteran resides overseas.

Although the issue of entitlement to service connection for 
hypercholesterolemia was also included in the July 2006 
Statement of the Case, in his September 2006 substantive 
appeal, the veteran indicated that he was not appealing that 
denial.  The Board will limit its consideration accordingly.

The Board notes that the November 2007 informal hearing 
presentation identifies entitlement to service connection for 
arteriosclerotic heart disease as one of the issues on 
appeal.  However, the issue is not addressed in the argument 
portion of that document, and the record reflects that the 
veteran has not filed a claim for service connection for that 
disability.  The Board concludes that the issue was 
inadvertently included on the title page of the informal 
hearing presentation.


REMAND

Initially, the Board notes that the veteran was granted 
service connection and a noncompensable disability rating for 
right knee strain in a July 2006 rating decision.  He 
expressed his disagreement with this decision in a September 
2006 substantive appeal but has not been provided with a 
statement of the case in response.  Because the notice of 
disagreement placed the issue in appellate status, the matter 
must be remanded for the issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The veteran is seeking service connection for bilateral wrist 
disability, sinus disability, and eczema.  He contends that 
service connection is warranted for these disabilities 
because they began in service.

Service treatment records reflect that the veteran was 
treated on several occasions for upper respiratory 
complaints, including sinus congestion.  He was diagnosed 
with sinusitis in January 2001, but that diagnosis later was 
modified to bronchitis and atypical pneumonia.  Service 
treatment records also reflect that the veteran was diagnosed 
with recurrent eczema in 1980 and 1986 and that a diagnostic 
impression of rule-out tendonitis was rendered after he 
complained of wrist pain in May 1990.

The post-service medical evidence of record includes private 
treatment records, which show that the veteran was diagnosed 
with sinusitis in 2004 and 2006.  The records do not contain 
an opinion regarding the etiology of the veteran's sinusitis, 
however.  Records from a private dermatologist reflect that 
the veteran was treated for folliculitis keloidalis, but not 
eczema, between April 2003 and May 2005.  

The post-service medical evidence of record also includes the 
report of a VA examination conducted in May 2005.  The 
examination report contains diagnoses of bilateral wrist 
tendonitis and eczema.  The VA examiner, who did not review 
the veteran's service treatment records or private treatment 
records, stated that these disabilities were "at least as 
likely as not service-connected."  

The Board finds that the May 2005 VA examination report is 
inadequate and that a new examination is warranted.  Although 
private treatment records reflect that the veteran was 
treated for sinusitis since his retirement from service, the 
VA examiner did not evaluate his sinuses or provide an 
opinion regarding the nature and etiology of any present 
sinus disability.  Moreover, the Board concludes that the 
diagnoses of eczema and bilateral wrist tendonitis, as well 
as the opinions regarding their etiologies, are unreliable.  
The eczema diagnosis was rendered despite the fact that the 
condition was not active on examination and the private 
dermatology treatment records reflect no post-service 
complaints or treatment for eczema.  The diagnosis of 
bilateral wrist tendonitis was rendered despite the fact that 
the veteran denied pain and tenderness in either wrist on 
physical examination.  The Board notes that the VA examiner 
did not review the claims file, including the veteran's 
service treatment records or private treatment records, and 
that the diagnoses and opinions appear to have been based 
entirely on the veteran's self-reported medical history, 
rather than the examiner's independent medical conclusions.

In addition, the record reflects that the veteran was 
provided notice required under the Veterans Claims Assistance 
Act of 2000 in a January 2004 letter.  Although an attachment 
to the letter reportedly informed him of evidence necessary 
to substantiate his service connection claims, a copy of the 
attachment is not contained in the claims folder.  Therefore, 
while this case is in remand status, the RO or the Appeals 
Management Center (AMC) should provide the veteran with 
additional notice. 

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The veteran and his representative 
should be provided a Statement of the 
Case on the issue of entitlement to a 
higher initial rating for right knee 
strain and informed of the requirements 
to perfect an appeal with respect to 
this issue.  If the veteran perfects an 
appeal with respect to this issue, the 
RO or the AMC should ensure that all 
indicated development is completed 
before the case is returned to the 
Board for further appellate action.

2.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorder of either wrist, sinus 
disorder, and eczema.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
each currently present disorder as to 
whether there is a 50 percent or better 
probability that the disorder originated 
during active duty or is otherwise 
etiologically related to active duty.  
The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


